UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HERSHA HOSPITALITY TRUST (Exact name of registrant as specified in its charter) Maryland 25-1811499 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 44 Hersha Drive Harrisburg, Pennsylvania 17102 (717) 236-4400 (Address of principal executive offices, including zip code) Hersha Hospitality Trust 2012 Equity Incentive Plan (Full title of the plan) Ashish R. Parikh, Chief Financial Officer Hersha Hospitality Trust 510 Walnut Street, 9th Floor Philadelphia, Pennsylvania 19106 (215) 238-1046 (Name, address and telephone number, including area code, of agent for service) With a copy to: James S. Seevers, Jr. Hunton & Williams LLP 951 East Byrd Street Richmond, Virginia 23219 (804) 788-8200 (804) 788-8218 (Fax) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Non-accelerated filero Accelerated filero Small reporting companyo CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Priority Class A common chares of beneficial interest, $0.01 par value per share 7,500,000 shares $ $ $ Represents the aggregate number of shares of the registrant’s Priority Class A common shares of beneficial interest, $0.01 par value per share, issuable pursuant to the registrant’s 2012 Equity Incentive Plan (the “Plan”).Pursuant to Rule 416(a) promulgated under the Securities Act of 1933, as amended (the “Securities Act”), the number of common shares registered hereunder includes such indeterminate number of additional common shares as may be offered or issued in the future pursuant to the Plan to prevent dilution resulting from stock splits, stock dividends or similar transactions. Estimated solely for the purpose of computing the registration fee.This amount was calculated pursuant to Rule 457(c) and Rule 457(h) under the Securities Act, on the basis of $5.14 per share, which was the average of the high and low prices of the common shares on the New York Stock Exchange on February 27, 2012. PART I INFORMATION REQUIRED IN THE SECTION 10(A) PROSPECTUS The documents containing the information specified in this Part I will be sent or given to participants in the Plan as specified by Rule 428(b)(1) under the Securities Act. Such documents need not be filed with the Securities and Exchange Commission the (“SEC”) either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424 under the Securities Act. Those documents and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of Part II of this Registration Statement, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. Hersha Hospitality Trust (the “Company”) hereby incorporates by reference into this registration statement the following documents: 1. The Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011, as filed with the SEC on February 29, 2012; 2. The Company’s Current Reports on Form 8-K filed with the SEC on February 15, 2012, February 16, 2012 and February 28, 2012; and 3. The description of the Company’s Priority Class A common shares of beneficial interest, $0.01 par value per share, contained in the Company’s Registration Statement on Form 8-A, as filed with the SEC on May2, 2008, and any amendment or report filed subsequent thereto for the purpose of updating such description. In addition, all documents subsequently filed by the Company pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this registration statement and to be a part hereof from the date of filing such documents.Any statement contained in this registration statement or in a document, all or a portion of which is incorporated or deemed to be incorporated by reference herein, shall be deemed to be modified or superseded to the extent that a statement contained in a subsequently filed document which is, or is deemed to be, incorporated by reference herein modifies or supersedes such statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this registration statement. Item 4. Description of Securities. Not applicable. Item 5. Interests of Named Experts and Counsel. Not applicable. Item 6. Indemnification of Directors and Officers. The Company’s declaration of trust limits the liability of the Company’s trustees and officers for money damages, except for liability resulting from: · actual receipt of an improper benefit or profit in money, property or services; or 1 · a final judgment based upon a finding of active and deliberate dishonesty by the trustees or others that was material to the cause of action adjudicated. The Company’s declaration of trust authorizes the Company, to the maximum extent permitted by Maryland law, to indemnify, and to pay or reimburse reasonable expenses to, any of the Company’s present or former trustees or officers or any individual who, while a trustee or officer and at the Company’s request, serves or has served another entity, employee benefit plan or any other enterprise as a trustee, director, officer, partner or otherwise.The indemnification covers any claim or liability against the person.The Company’s bylaws and Maryland law require the Company to indemnify each trustee or officer who has been successful, on the merits or otherwise, in the defense of any proceeding to which he or she is made a party by reason of his or her service to the Company. Maryland law permits a Maryland real estate investment trust to indemnify its present and former trustees and officers against liabilities and reasonable expenses actually incurred by them in any proceeding unless: · the act or omission of the trustee or officer was material to the matter giving rise to the proceeding; and · was committed in bad faith; or · was the result of active and deliberate dishonesty; or · the trustee or officer actually received an improper personal benefit in money, property or services; or · in a criminal proceeding, the trustee or officer had reasonable cause to believe that the act or omission was unlawful. Maryland law prohibits the Company from indemnifying the Company’s present and former trustees and officers for an adverse judgment in a derivative action or for a judgment of liability on the basis that personal benefit was improperly received, unless in either case a court orders indemnification and then only for expenses.The Company’s bylaws and Maryland law require the Company, as a condition to advancing expenses in certain circumstances, to obtain: · a written affirmation by the trustee or officer of his or her good faith belief that he or she has met the standard of conduct necessary for indemnification; and · a written undertaking to repay the amount reimbursed if the standard of conduct is not met. Item 7. Exemption From Registration Claimed. Not applicable. Item 8. Exhibits. Exhibit No.
